DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 11-16-20 has been entered.  Claims 11 and 15 have been amended.  Claims 12-14 have been canceled.  Claims 1-11 and 15 are pending.  Claims 11 and 15 and species 1) a method for regenerating vascular tissue for claim 11 are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 15 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention and is repeated for the reasons set forth in the preceding Official Action mailed on 8-19-20.  Applicant's arguments filed 11-16-20 have been fully considered but they are not persuasive.

The claims still read on a method for regenerating vascular tissue at various locations in a subject by injecting subcutaneously in said subject a composition comprising a stem cell carrier comprising various types of MSC with the coacervate.  The specification fails to provide adequate guidance and evidence for regenerating vascular tissue at various locations in a subject by injecting subcutaneously in said subject a composition comprising a stem cell carrier comprising various types of MSC with the coacervate.  Example 3 only shows preparation of mussel adhesive protein-based coacervate-stem cell carrier by adding the mussel adhesive protein-based coacervate of Example 2 to mesenchymal stem cell medium with 1x103 to 1x105 mesenchymal stem cells and obtained cell carriers in the form enclosed with a mussel adhesive protein-based coacervate in vitro.  Example 5 shows the stem cells cultured under normal culture conditions, the stem cells encapsulated in Matrigel, and the stem cells injected into coacervate maintained their differentiation ability via confirmation of their expression of Sox 2 and Oct4, which are genes related to stem cell differentiation ability.  Figure 12 shows that even after 2 weeks, the stem cells encapsulated in the coacervate were most distributed without scattering to the injected site (e.g. [0106]).  Figure 14 shows the stem cells encapsulated in the coavervate 
It is shown that 1) there are various barriers before a cell can reach its target site, for example, layers of dermal cells, blood vessel wall cell membranes, extracellular matrix between cells, gastrointestinal digestive acids, blood-retina-blood (BRB) barrier, and blood-brain barrier (BBB), 2) the efficacy of intravenous delivery of stem cells is largely limited by entrapment of the donor cells in the lungs and other organs and eliminated by the reticulo-endothelial system, 3) there is a lack of efficiency to deliver the cells to target site in vivo and the survival of the cells delivered in vivo is very low regarding cell delivery or cell therapy, and 4) the injection of the cell suspension leads to poor cell survival and engraftment which tend to form clusters.  It was unpredictable before the effective filing date of the claimed invention whether sufficientstem cell carrier can be delivered to the target site in a subject via various administration routes so as to provide therapeutic effect to regenerate vascular tissues in vivo.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the full scope of the invention claimed.
In addition, the claims read on allogeneic and xenogeneic cell therapy.  It was known in the art that the host immune system would reject allograft or xenograft in cell or organ 
Different stem cells differ in their biological functions and their ability to induce regeneration of vascular tissues in vivo.  The claims read on using mesenchymal stem cells (MSC) obtained from different tissue sources and from different organisms.  The claims read on using various types of MSCs to regenerate vascular tissue in vivo.  Each type of MSCs has to be considered individually regarding their ability to regenerate vascular tissue in vivo.  The specification only discloses production of recombinant mussel adhesive protein fp-151, fp-151-RGD, and fp-131 (Example 1), preparation of mussel adhesive protein-based coavervate by mixing the mussel adhesive protein fp-151 and hyaluronic acid (Example 2), and preparation of mussel adhesive protein-based coacervate-stem cell carrier by adding the mussel adhesive protein-based coacervate of Example 2 to mesenchymal stem cell medium with 1x103 to 1x105 mesenchymal stem cells and obtained cell carriers in the form enclosed with a mussel adhesive protein-based coacervate (Example 3).  The survival rate of stem cells encapsulated in the coacervate after 7 days was 98% in normoxia environment, 90% in hypoxia environment and 96% in the anoikis enviroment (Example 4).  The specification fails to provide adequate guidance and evidence for how to regenerate vascular tissue at various locations in vivo by injecting subcutaneously to a subject a composition comprising the claimed stem cell carrier .

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632